DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s arguments with respect to all claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-11 and 13-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meridew (US Patent Publication 2009/0299386).
As to claims 1, 6, 7, 9, 14 and 17, Meridew discloses in Figure 1 a repair device for fixating soft tissue (Paragraph [0018]) comprising an anchor (22) having a base (82) with an opening (76) and comprising four legs (78) extending at a fixed orientation or an angle of less than seventy five degrees relative to the surface of the base (expanding members 78 are able to move or be secured in place), and multiple flexible filament members (38) coupled to the base (Paragraph [0026]).
As to claims 2 and 10, Meridew discloses the filaments are wrapped over the base (Figure 3A).
As to claims 4 and 11, Meridew discloses sutures extending downward from the base (Figure 3A)
As to claims 5 and 16, Meridew discloses barbs (84).
As to claims 8 and 15, Meridew discloses the legs extend radially and downward from the base (Figure 6).
As to claims 13 and 21, Meridew discloses multiple sutures capable of being coupled directly together (38) (Figures 3-6).
As to claims 22 and 23, Meridew discloses the base has a flat circular central axis with an opening (76 shown in Figures 1-2).
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WAYNE SCHALL whose telephone number is (571)270-1483.  The examiner can normally be reached on Monday through Friday, 9am to 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W SCHALL/Primary Examiner, Art Unit 3774